Citation Nr: 1117093	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  96-45 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1972 and from October 1990 to March 1993.  He also served on active duty for training from November 1985 to February 1986.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a January 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was remanded in January 2001 and May 2009 for additional development.  In February 2000, a hearing was held before a Veterans Law Judge that has since left the Board.  The Board and asked the Veteran in January 2009 if he desired another hearing, but he did not reply.  He was informed that if he did not respond to that letter, the Board would assume that he did not want another hearing.  The Board concludes that the Veteran does not desire another hearing and the claim may be adjudicated.


FINDINGS OF FACT

1.  A July 1998 rating decision granted service connection for a psychiatric disability, characterized as major depressive disorder.

2.  The psychiatric manifestations of the Veteran's PTSD are not clearly distinguishable from his service-connected major depressive disorder.


CONCLUSIONS OF LAW

The Veteran's claim for service connection for PTSD encompasses the same symptomotology of and cannot be separated from his service-connected major depressive disorder.  His claim for service connection for PTSD is therefore moot, as service connection for a psychiatric disability has already been established.  The appeal is therefore dismissed.  38 U.S.C.A. §§ 7105(d) (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, when it is not possible to separate the effects of service-connected and non-service- connected disabilities, such effects should be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  A Veteran is not entitled to be doubly compensated for the same disability.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14 (2010); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

The Board finds that the Veteran's claim of entitlement to service connection for PTSD is moot because the Veteran has already been service-connected for a psychiatric disorder that encompasses the manifestations of his currently claimed PTSD.  Absent evidence of a mental disability with distinct symptomotolgy from his service-connected major depressive disorder, consideration of service connection for a psychiatric disorder, claimed as PTSD, is not warranted.  Such an action would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2010).  VA is prohibited from awarding disability benefits for two separate diagnoses that produce the same manifestations of a disability.

Any worsening of the Veteran's mental condition is accounted for in the rating schedule for mental disabilities, which pertains to the manifestations of the major depressive disorder, including his isolative tendencies, sleep disturbances, feelings of hopelessness, and other symptomotology and should be rated accordingly.  Therefore, because the Veteran's claim for service connection for a psychiatric disorder, claimed as PTSD, has been determined to be already accounted for in the July 1998 award of service connection for major depressive disorder, it must necessarily be dismissed.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

The record shows that the Veteran served in Vietnam as computer operator.  He then served with the Army Reserves and had a second period of active service in the early 1990s that did not include foreign service.  While the Veteran was in Vietnam, he sustained an injury to his right foot.  Then, while in the Army Reserves and then during his second period of active service, he sustained severe injuries to his right knee when an object fell on the knee, and then to right knee and cervical spine due to a motor vehicle accident.  The later injuries resulted in a medical hold and then release from service based upon the findings of a medical board.  Service medical records do not show that the Veteran was treated for any psychiatric disorder.  The records show that in May 1991, he reported that he was experiencing insomnia and nightmares.  On March 1993 separation examination, the Veteran was assessed with anxiety and depression associated with his medical conditions, and possible PTSD.  

Treatment records dated between his periods of active service show that on March 1982 VA examination, the Veteran reported that since he left service in Vietnam, he had not been able to maintain a long term job.  He described his appetite and sleep as fair and he lived alone.  He was described as pleasant with no psychiatric complaints.  Evaluation resulted in the diagnosis of mixed personality traits.  

On October 1990 VA Agent Orange examination, the Veteran was described as displaying excessive somatization of his physical disabilities and had a worried expression on his face.  It was felt that he had a possible underlying depressive reaction.  

Post-service treatment records show that on November 1993 VA psychiatric examination, the Veteran reported that he started having nightmares when he was activated for his second period of active service.  He was seeing a private psychiatrist for his nightmares and depression.  He reported that he had worked for ten years but had retired.  He was divorced with two children who lived with him.  Mental status examination found that he was obviously depressed with a mournful expression and voice.  The diagnosis was depressive disorder.  PTSD was not found.

Social Security Administration (SSA) records show that beginning in 1993, the Veteran has been in receipt of disability benefits due to his musculoskeletal disabilities and affective disorder. 

VA treatment records show that throughout 1995, the Veteran attended a PTSD treatment program.  He described his psychiatric symptoms to include a constant depressed mood with intermittent sleep disturbance, decreased appetite, and intermittent feelings of helplessness.  He had financial difficulties and was worried about being able to care for his children.  His physical disabilities and lack of finances contributed to his depression.  His ongoing diagnoses were PTSD and major depressive disorder.  

An April 1997 private psychiatric evaluation shows that the Veteran was under treatment for major depression including chronic pain syndrome of the neck and low back, and alcohol addiction.  His current symptoms included poor concentration with difficulty making decisions, poor appetite, insomnia, low energy with fatigue, low self-esteem, feelings of helplessness and detachment, an exaggerated startle response, and diminished mental capacity.  

On November 1997 VA psychiatric examination, the Veteran stated that when he came home from Vietnam, his mother felt that he was a different person.  It was noted that the Veteran had partaken in a VA PTSD treatment program but that his condition had remained unchanged due to him feeling overwhelmed by medical problems and domestic tribulations.  His PTSD symptoms included auditory hallucinations related to someone who had died in Vietnam, nightmares, sleep disturbance, fluctuating appetite, paranoia, and social withdrawal.  He was taking Zoloft and pain medication.  Mental status examination revealed that the Veteran was in a wheel chair and spoke in a very low voice with his eyes closed.  His mood was depressed and his affect was constricted and labile.  He was suspicious and guarded, with some suicidal ideations and paranoid thinking.  The examiner found the case to be complicated because it involved some chronic and mild symptoms of PTSD that were intertwined with severe depression secondary to his medical issues, as well as to his history of alcohol abuse and personality disorder. 
VA and private treatment records dated in the early- to mid-2000s predominately show treatment for the Veteran's chronic physical disabilities.  

On December 2007 VA psychiatric examination, with regard to whether the Veteran currently suffered from PTSD, the examiner determined that he did.  The examiner stated that the Veteran's PTSD was chronic and severe and that those symptoms, mixed with his depression, interfered with his social functioning.  With regard to his psychiatric symptoms, the Veteran reported that he had been depressed since leaving Vietnam.  He rarely experienced nightmares of his time in Vietnam and did not have flashbacks of his service except on the fourth of July.  He tried to avoid memories of Vietnam because they made him anxious.  He was hypervigilent and easily startled.  He had trouble sleeping at night and avoided crowds.  He felt depressed all the time and was hopeless about his future.  With regard to his stressors, the Veteran reported that prior to the military, he had seen a man killed when run over by a train and had witnessed the murder of his brother.  He described his in-service stressors to include that while in Vietnam, he witnessed a soldier who was sliced in half when he mishandled a cannon on a fighter jet and he witnessed a jeep explode with a member of his unit inside.  He stated that his unit had come under mortar attacks and that when he completed "money runs," his helicopter came under attack.  On his first day in Vietnam, his unit came under mortar attack which instilled great fear in him.  He reported that post-service he had experienced financial difficulties including foreclosing on two homes.  He was divorced and had four children, two of whom lived with him.  After conducting mental status examination and reviewing the claims file, the examiner concluded that the Veteran's symptoms of depression, including difficulty sleeping, depressed mood, decreased pleasure in activities, irritability, and hopeless, appeared to be secondary to his PTSD.  

On November 2010 VA psychiatric examination, the examiner described the Veteran as a terse historian who was often vague.  The Veteran responded to questions with low vocalizations with few instances of strong, forthright speech.  The Veteran appeared unengaged in describing his PTSD stressors but was able to do so without emotional difficulty.  The Veteran stated that his worst experience in Vietnam was when he came down with botulism and was hospitalized.  He stated that his previously described stressors caused him to have intrusive memories on days like Veterans Day.  He also had some nightmares but could not recall their frequency or content, as well as some flashbacks with voices saying "get down."  He was avoidant of talking about his Vietnam experiences, but was able to watch war movies.  He had trouble sleeping and used a sleep aid.  He was distrustful of others and was hypervigilent.  He reported that he was chronically depressed and had been treated by the same private psychiatrist for many years, off and on.  He reported that he had an off and on relationship with a woman, and knew some Vietnam veterans that he talked to about once per month.  He was having financial difficulties that took a lot of time to work out.

Mental status examination revealed that the Veteran was in a wheelchair with a nursing aid.  He moved his wheelchair so that he was not facing the examiner.  He made infrequent eye contact and seemed tired and disengaged.  There was some psychomotor retardation and he answered most questions briefly.  His affect was flat and his judgment seemed fair.  The examiner provided a lengthy and thorough review of the claims file, including the pertinent psychiatric records spanning prior to and during the appeal period, and determined that the proper diagnosis was dysthymia, alcohol abuse, and borderline personality disorder by history, rather than PTSD.  The examiner explained that although the Veteran demonstrated reported stressors that could meet the criteria for a DSM-IV diagnosis, the current symptoms did not appear to meet the cluster of symptoms necessary to meet the remaining criterion, such as reexperiencing the events, loss of memory, or sense of foreshortened future.  Nor did his symptoms reach the level required for the avoidance or hyperarousal cluster symptoms. 

In rendering the opinion, the examiner concluded that the Veteran's depressive symptoms were more prominent than his PTSD symptoms.  The examiner felt strongly that the Veteran's current symptoms were the very same for which he was already in receipt of service connection.  The examiner explained that the diagnosis of PTSD was simply another name for the psychiatric illness the Veteran had already been experiencing over the years.

Significantly, in this case, the Veteran's mental health treatment records do not show that his PTSD and depression symptoms differ to an extent that would warrant a separate award of service connection for PTSD.  Specifically, the November 2010 VA examiner, when evaluating the Veteran and in reviewing the multi-volume claims file, concluded that the Veteran's current symptoms were the same for which he was currently compensated.  In other words, the examiner concluded that though there were two separate diagnoses, PTSD and major depressive disorder, the symptoms and manifestations of the psychiatric disorders were the same.  In that regard, the Board observes that at no time has a mental health professional provided a clear delineation between the Veteran's major depressive disorder and PTSD; rather, the record consistently demonstrates that the Veteran's PTSD and depression were considered to be closely intertwined.  To that extent, in November 1997, the VA examiner felt that the Veteran's case was complicated because it involved some symptoms of PTSD that were intertwined with severe depression.  And, though the 2007 VA examiner determined that the Veteran did meet the criteria for a diagnosis of PTSD, his symptoms were still considered to be intertwined between the two diagnoses.  Furthermore, the treatment records dated throughout the 1990s demonstrate that the Veteran's predominant diagnosis was major depressive disorder for which he sought psychiatric help and took medication.  His chronic depression with a sense of helplessness in light of his financial, domestic, and medical issues over the years has consistently been described as a major debilitating element in his psychological health.

The Board recognizes that the Veteran experienced traumatic events while in Vietnam that have contributed to his current psychiatric functioning, the effects of those stressors have not been shown to be distinctly different than the symptoms for which he is in receipt of VA compensation.  Though the Veteran experiences some flashbacks and nightmares related to his time in Vietnam, as well as isolative tendencies, irritability, and an exaggerated startle response, those symptoms are accounted for in his current rating for major depressive disorder.  Absent a clear distinction between the Veteran's current PTSD symptoms, service connection for a psychiatric disability, claimed as PTSD, is moot, as such an award would be duplicative of his already service-connected psychiatric disorder.  

Based upon a review of the record, and absent evidence to the contrary, the Board finds that the Veteran's service-connected major depressive disorder and his PTSD are manifested by overlapping symptomotology, with no clear distinction between the two diagnoses.  Therefore, service connection for PTSD in this case is moot, as such an award would amount to impermissible pyramiding, and the current manifestations of his psychiatric disorders are accounted for by the rating assigned for his service connected psychiatric disorder.  38 C.F.R. § 4.14, 4.130 Diagnostic Codes 9201-9440 (2010).

Therefore, the Board finds that the claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD, must be dismissed as moot because service connection has already been established for a psychiatric disorder, classified as major depressive disorder, and the Veteran is rated upon the psychiatric symptomatology shown, which cannot be distinguished between his psychiatric diagnoses.  38 U.S.C.A. § 7105 (West 2002).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in August 1993, February 2001, March 2003, February 204, March 2006, August 2008, and October 2009, a rating decision in January 1995, a statement of the case in February 1995, and a supplemental statement of the case in August 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notice provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notice has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant in the December 2010 statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran has been afforded a numerous VA examinations with relation to his claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

As service connection for a psychiatric disorder is already in effect, the appeal on the issue of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder, is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


